Title: To George Washington from Jacob Bayley, 7 September 1780
From: Bayley, Jacob
To: Washington, George


                        
                            Sr
                            Newbury 7th Septr 1780
                        
                        Capt. Goslin is returned after a Hazardous Tour through much Dificulty ocationed by the Elertness of the
                            Enemys Disscovering Partys his accounts he will Bear himself which I do not Scruple, I have Proved him and his Party
                            heretofore and have no reason but to believe what they say. Your Excelency was Pleased to Desire me to give my opinion in
                            matters Relateing affairs to the Northward Some Time Past, I now Take the Liberty to give it as my opinion, that no Time
                            ought to be lost in Securing the uper Part of Canada as Quebec and Point Love is Strongly Fortified
                            we cannot Exspect to Take Quebec this year, but I think it will be a very Great acquisition to Take the Districts of Three
                            Rivers and Montreal as it will Secure to us the Produce of that Country whereby we may be Enabled the next Spring to
                            Proceed against Quebec, all the Force of the Enemy must fall into our Hand at St Johns and above Montreal which will open
                            a Passage Into Canada for Heavy Artilery &c., I am Sure we Can Keep that Part of the Country if we Can find arms
                            for the Inhabitants without much of our Exertions—and if between this and Spring a Peace Should be In Contemplation we
                            Shall have Some Claim against the Quebec Bill, whereas now we are Desstitute of any, this is the Best Time of the year
                            but if Circumstances will not admit—at Present any time will do before march but the Sooner the Better.  Every Support for
                            an army is plenty here as to Provitions and the People free to advance it as well as thier Personal serviss, the Enemy are
                            Still in Small Party on our Frontiers but the Elertness of the Inhabitants have Prevented thier doing much Mischaef as
                            yet, I am your Excelencys Most obedient Humble Servant 
                        
                            Jacob Bayley
                        
                    